DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7. 9-21 are pending. Claim 8 has been cancelled. Claim 21 is new.
This action is responsive to the Amendment filed on 10/4/2022.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 1-20 have been fully considered and are persuasive. The 35 U.S.C. § 101 rejection of claim(s) 1-20 is respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-20 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 1-20 is respectfully withdrawn.

Allowable Subject Matter
Claims 3-7, 11-16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 , 9, 10, 17,  are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky et al (Excepts from “Conceptual Structures for STEM Research and Education. ICCS 2013. Lecture Notes in Computer Science(), vol 7735. Springer, Berlin, Heidelberg”, specifically Galitsky, B.A., Kuznetsov, S.O., Usikov, D. (2013). Parse Thicket Representation for Multi-sentence Search. In: Pfeiffer, H.D., Ignatov, D.I., Poelmans, J., Gadiraju, N. ), retrieved from https://link.springer.com/chapter/10.1007/978-3-642-35786-2_12, in view of Heck (US20120253788A1).
Examiner notes that the Page Numbers cited in this Office Action with reference to Galitsky are the Page Numbers from “Conceptual Structures for STEM Research and Education. ICCS 2013. Lecture Notes in Computer Science(), vol 7735. Springer, Berlin, Heidelberg” and are listed on the top left corner in the attached Non-Patent Literature Excerpt.

Regarding claim 1, Galitsky teaches a method of performing a computer-generated conversation, the method comprising: identifying, … a first text element and a second text element, wherein each text element comprises text fragments; creating, from the first text element, a first syntactic tree; creating, from the second text element, a second syntactic tree; creating, from the first text element, a first discourse tree, wherein a discourse tree comprises terminal nodes and nonterminal nodes, wherein each terminal node is associated with a respective text fragment and each nonterminal node represents a rhetorical relationship between two text fragments; creating, from the second text element, a second discourse tree; creating a parse thicket comprising the first discourse tree, the first syntactic tree the second discourse tree, and the second syntactic tree, wherein the parse thicket comprises one or more relationships between the first text element and the second text element; extracting, from the parse thicket, a common text segment comprising text that …corresponds to a rhetorical relation that is common to the first text element and the second text element… (Galitsky Pages 158-161, 163-164, parse thicket is generated from syntactic trees and discourse trees corresponding to two sentences (text elements) in a query, rhetorical relationship(s) between sentences are determined (such as “Counter explanations” in Fig. 6); 
obtaining a plurality of candidate search results by providing the common text segment to a search engine; and transmitting one of the candidate search results to a user device (Galitsky Pages 166, 168, search results are determined based on common text segment and provided to user).  

Galitsky does not specifically teach wherein the first text element and the second text element are a first text post and a second text post respectively, identified from a conversation.
However Heck teaches wherein the first text element and the second text element are a first text post and a second text post respectively, identified from a conversation (Heck [18] and Figs 2A and 2B, search results may be provided based on posts in a conversation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Heck of wherein the first text element and the second text element are a first text post and a second text post respectively, identified from a conversation, into the invention suggested by Galitsky; since both inventions are directed towards provided search results based on text elements, and incorporating the teaching of Heck into the invention suggested by Galitsky would provide the added advantage of allowing search results to be provided without an explicit query from a user and based on information provided in a conversation by a user, and the combination would perform with a reasonable expectation of success (Heck [18] and Figs 2A and 2B).

Regarding claim 2, Galitsky and Heck teach the invention as claimed in claim 1 above. Galitsky further teaches wherein the relationships comprise one or more of: (i) two nouns represented by fragments in the first syntactic tree and the second syntactic tree, wherein the nouns represent a common entity or (ii) a rhetorical relation between fragments in the first discourse tree and the second discourse tree (Galistky Fig. 6, relationships may be rhetorical relationships (counter explanation) or identifying same or similar entities). 

Regarding claim 7, Galitsky and Heck teach the invention as claimed in claim 1 above. Galitsky does not specifically teach wherein the first text post is an original post on a social media page and the second text post is derivative of related to the first text post
However Heck teaches wherein the first text post is an original post on a social media page and the second text post is derivative of related to the first text post (Heck [33]).

Claim 9 is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Heck further teaches system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations (Heck [38, 39]).

Claim(s) 10 is/are dependent on claim 9 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 2 respectively, and is/are rejected under the same rationale. 

Claim 17 is directed towards a medium storing, instructions similar in scope to the instructions performed by the method of claim 1 and is rejected under the same rationale. Heck further teaches non-transitory computer-readable storage medium storing computer-executable program instructions, wherein when executed by a processing device, the program instructions cause the processing device to perform operations (Heck [38, 39]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178